USCA11 Case: 20-14855      Date Filed: 10/07/2021   Page: 1 of 7




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                  For the Eleventh Circuit

                   ____________________

                         No. 20-14855
                    Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
JEFFERY WORTHY,
a.k.a. Jeffrey Kenneth Worthy,


                                           Defendant-Appellant.
                   ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
          D.C. Docket No. 1:04-cr-00217-LMM-CMS-1
                   ____________________
USCA11 Case: 20-14855       Date Filed: 10/07/2021    Page: 2 of 7




2                     Opinion of the Court                20-14855


Before WILSON, ROSENBAUM, and JILL PRYOR, Circuit Judges.
PER CURIAM:
       Jeffery Worthy, proceeding pro se, appeals the district
court’s denial of his motion for compassionate release under 18
U.S.C. § 3582(c)(1)(A). For the reasons that follow, we affirm.
                                I.
       In 2004, a jury convicted Worthy of two counts of carjack-
ing, in violation of 18 U.S.C. § 2119. The district court sentenced
him to concurrent sentences of 300 months’ imprisonment for each
count. In November 2020, Worthy, proceeding pro se, filed a mo-
tion for compassionate release in the district court. Worthy as-
serted that his hypertension, for which he was on medication, to-
gether with the attendant increased risks from possibly contracting
COVID-19, constituted extraordinary and compelling reasons to
warrant his release. He acknowledged, however, that his illness
was not terminal. He also requested that he be released so that he
could care for his elderly, terminally-ill mother.
       The district court denied Worthy’s motion. The court con-
cluded that Worthy had failed to demonstrate extraordinary and
compelling reasons for relief based on risk to his personal health.
Worthy had acknowledged that his condition was not terminal.
And, the court found, Worthy seemed able to manage his hyper-
tension by taking the medications he was prescribed. The court de-
clined to consider on the merits Worthy’s argument about his
USCA11 Case: 20-14855             Date Filed: 10/07/2021         Page: 3 of 7




20-14855                   Opinion of the Court                               3

mother, explaining that Worthy failed to exhaust his administrative
remedies. Worthy has appealed. 1
                                      II.
        We review de novo a district court’s determination about
whether a movant is eligible for a § 3582(c) sentence reduction.
United States v. Bryant, 996 F.3d 1243, 1251 (11th Cir. 2021). We
review the court’s findings of fact regarding the movant’s specific
circumstances for clear error. See United States v. Harris, 989 F.3d
908, 911 (11th Cir. 2021) (explaining that a district court abuses its
discretion in denying an eligible movant compassionate release
when it “makes findings of fact that are clearly erroneous”). We
liberally construe pro se filings. Jones v. Fla. Parole Comm’n, 787
F.3d 1105, 1107 (11th Cir. 2015). And we may affirm for any reason
supported by the record. United States v. Carter, 969 F.3d 1239,
1242 (11th Cir. 2020).
                                      III.




1 After filing a notice of appeal, Worthy moved the district court for reconsid-
eration of the denial of his motion for compassionate release. The district
court denied the motion for reconsideration as moot, explaining that the no-
tice of appeal divested the court of jurisdiction. Worthy filed an amended no-
tice of appeal that named the denial of his reconsideration motion as part of
this appeal, but he has offered no argument on appeal about the reconsidera-
tion motion or the mootness ground on which it was denied. He has, there-
fore, abandoned any argument as to the denial of his motion for reconsidera-
tion. See United States v. Cunningham, 161 F.3d 1343, 1344 (11th Cir. 1998).
USCA11 Case: 20-14855            Date Filed: 10/07/2021       Page: 4 of 7




4                         Opinion of the Court                    20-14855

       A district court has no inherent authority to modify a de-
fendant’s sentence and “may do so only when authorized by a stat-
ute or rule.” United States v. Puentes, 803 F.3d 597, 605–06 (11th
Cir. 2015); see 18 U.S.C. § 3582(c). Section 3582(c) permits a district
court to reduce a defendant’s sentence in certain circumstances. In
this case, Worthy sought a sentence reduction based on
§ 3582(c)(1)(A). For a person to be eligible for a sentence reduction
under this provision, a district court must find, among other things,
that “extraordinary and compelling reasons” warrant the reduc-
tion. 18 U.S.C. § 3582(c)(1)(A)(i); see Bryant, 996 F.3d at 1254.
       In Bryant, we held that “extraordinary and compelling rea-
sons” are limited to those reasons listed in the Sentencing Commis-
sion’s policy statement found in United States Sentencing Guide-
line § 1B1.13. Bryant, 996 F.3d at 1262. 2 Section 1B1.13 lists four
extraordinary and compelling reasons: the medical condition of the
defendant, the age of the defendant, family circumstances, and
other reasons. U.S.S.G. § 1B1.13 cmt. n.1. 3 Worthy’s two stated
reasons for release, his own health and his mother’s, do not satisfy
these criteria.
       First, Worthy’s medical condition, hypertension, does not
qualify. Under § 1B1.13, a defendant’s medical condition

2 Worthy argues that § 1B1.13 is not an applicable policy statement governing
his motion, but Bryant squarely forecloses this argument.
3 Worthy has not argued that his age constitutes an extraordinary and com-
pelling reason for release.
USCA11 Case: 20-14855            Date Filed: 10/07/2021         Page: 5 of 7




20-14855                  Opinion of the Court                               5

constitutes an extraordinary and compelling circumstance only
when the defendant (1) has a terminal illness or (2) is suffering from
a physical or mental condition that diminishes his ability to provide
self-care in prison and from which he is not expected to recover.
U.S.S.G. § 1B1.13 cmt. n.1(A). Worthy has conceded he does not
have a terminal illness. And the district court’s finding that he was
able to provide self-care in prison with his prescribed medications
is not clearly erroneous. See Harris, 989 F.3d at 912 (upholding the
district court’s determination that hypertension was not an extraor-
dinary and compelling circumstance). Thus, we affirm the district
court’s denial of relief based on Worthy’s asserted medical condi-
tion.4
       Second, Worthy’s mother’s terminal illness does not pro-
vide an extraordinary and compelling circumstance. A defendant’s
family circumstances may warrant a reduced sentence following
“[t]he death or incapacitation of the caregiver of the defendant’s
minor child or minor children” or after “[t]he incapacitation of the
defendant’s spouse . . . when the defendant would be the only


4 Worthy argues on appeal that his cataracts contribute to his medical prob-
lems. The only mention of cataracts in Worthy’s district court filings appeared
in a communication from the prison’s Clinical Director, attached to Worthy’s
§ 3582(c)(2) motion, indicating that Worthy’s medical conditions did not sat-
isfy the Bureau of Prisons’ compassionate release criteria. Even construing his
filings liberally, he did not make any argument before the district court that
his cataracts should be considered in conjunction with his hypertension; thus,
we do not address his argument made for the first time on appeal. See Access
Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004).
USCA11 Case: 20-14855         Date Filed: 10/07/2021     Page: 6 of 7




6                       Opinion of the Court                 20-14855

available caregiver for the spouse.” Id., cmt. n.1(C)(i)-(ii). Based on
a plain reading of § 1B1.13, caring for one’s parents falls outside the
purview of reasons warranting relief. Thus, Worthy’s request to
care for his mother was inconsistent with § 1B1.13 and would not
provide a basis for relief even if the district court had reached the
merits of this argument.
       The commentary also contains a catch-all provision for
“other reasons,” which provides that a prisoner may be eligible for
a sentence reduction if, “[a]s determined by the Director of the Bu-
reau of Prisons, there exists in the defendant’s case an extraordinary
and compelling reason other than, or in combination with,” the
other specific examples listed. U.S.S.G. § 1B1.13 cmt. n.1(D). But
we made clear in Bryant that “other reasons” are limited to those
determined by the Bureau of Prisons, and district courts do not
have the discretion under the catch-all provision to develop other
reasons outside of those listed in § 1B1.13 that might justify a re-
duction in a defendant’s sentence. Bryant, 996 F.3d at 1263. The
Bureau of Prisons has not determined that Worthy’s desire to care
for his ailing mother qualifies under this catch-all provision; thus,
he is not entitled to relief under it.
         For these reasons, we affirm the judgment of the district
court.
         AFFIRMED.
USCA11 Case: 20-14855   Date Filed: 10/07/2021   Page: 7 of 7




20-14855          Opinion of the Court                      7